Unaudited Pro Forma Consolidated Financial Information Introduction The following tables present unaudited pro forma condensed consolidated financial information of Emeritus Corporation as of and for the three months ended March 31, 2007, and the year ended December 31, 2006. The following unaudited pro forma condensed consolidated financial statements are adjusted, as described below, to give pro forma effect to the following transactions, collectively the pro forma adjustments: 1. The proposed merger with Summerville Senior Living, Inc. (“Summerville”), referred to as the “Summerville Acquisition.” 2. Summerville’s acquisition of 36 communities with 3,449 units consisting of (a) the acquisition of the leasehold interests of Summerville Investors, LLC, which controlled 17 communities with 1,991 units that Summerville had previously managed, and (b) the acquisition of leasehold interests for an additional 19 communities with 1,458 units at various dates during 2006 and the first quarter of 2007.All of these transactions are collectively referred to as the “Summerville Transactions.” 3. Emeritus transactions consisting of (a) the acquisition of the 101-unit Arbor Place community in July 2006 formerly managed by Emeritus; (b) the acquisition of the 24 Fretus communities in February 2007 formerly operated by Emeritus under long-term leases; (c) the acquisition of the 12 HRT communities in March 2007 formerly operated by Emeritus under long-term leases; (d) the acquisition of the 7 HCPI communities in March 2007 formerly operated by Emeritus under long-term leases; (e) the accelerated conversion of $16.12 million of 6.25% Convertible Subordinated Debentures into 732,725 shares of common stock in March 2007; and (f) the December 2006 investment in a joint venture with Blackstone Real Estate Advisors and the related management contracts for 24 communities.All of these transactions are collectively referred to as the “Emeritus Transactions.” The unaudited pro forma condensed consolidated balance sheet as of March 31, 2007, gives effect to the Summerville Acquisition using the purchase method of accounting as if it had occurred on March 31, 2007.The unaudited pro forma condensed consolidated statements of operations for three months ended March 31, 2007, and the year ended December 31, 2006, give effect to the Summerville Acquisition, the Summerville Transactions, and the Emeritus Transactions as if they had occurred at the beginning of the respective periods. The unaudited pro forma merger transaction adjustments and the resulting unaudited pro forma condensed consolidated financial statements were prepared based on available information and certain assumptions and estimates described in the notes to the unaudited pro forma condensed consolidated financial information.The estimated acquisition costs related to Summerville have been allocated to the assets acquired and liabilities assumed based on management's preliminary estimate of their respective fair values as of the expected date of acquisition.Any differences between the fair value of the consideration paid and the fair value of the assets acquired and liabilities assumed is recorded as goodwill.The amounts allocated to the acquired assets and assumed liabilities in the unaudited pro forma condensed consolidated balance sheet are based on these preliminary estimates.Accordingly, the pro forma purchase price allocation is preliminary and is subject to revision based on a final determination of fair value after closing of the acquisition.The preliminary allocation has been made solely for the purpose of providing unaudited pro forma condensed consolidated financial information. The unaudited pro forma condensed consolidated financial statements do not purport to represent what our financial position or results of operations would have been had the Summerville Acquisition, Summerville Transactions, and Emeritus Transactions occurred on the date indicated or to project our financial position or results of operations for any future period.Furthermore, the unaudited pro forma condensed consolidated financial statements do not reflect changes which may occur as a result of activities after the Summerville Acquisition closes.The unaudited pro forma condensed consolidated financial statements should be read in conjunction with Summerville’s consolidated financial statements and related notes as of and for the three months ended March 31, 2007, and as of December 31, 2006, and for each of the years in the three year period ended December 31, 2006, filed as exhibits to this Form 8-K, and our consolidated financial statements filed with the SEC in our annual report on Form 10-K for the year ended December 31, 2006, and our quarterly report on Form 10Q for the three months ended March 31, 2007. 1 Unaudited Pro Forma Condensed Consolidated Balance Sheet As of March 31, 2007 (In thousands) Summerville Emeritus and Acquisition Merger Summerville Emeritus As Reported Transaction Pro Forma As Reported (Reclassified) Adjustments Consolidated (Condensed) Note 6 Note 5 (Condensed) ASSETS Current Assets: Cash and cash equivalents $ 23,214 $ 7,065 $ (1,620 ) $ 28,659 Accounts receivable, net 4,940 1,465 - 6,405 Prepaid expenses and other current assets 30,739 7,594 - 38,333 Total current assets 58,893 16,124 (1,620 ) 73,397 Property and equipment, net 844,129 341,289 (254,323 ) 931,095 Lease and contract intangibles, net 23,188 20,010 179,961 223,159 Goodwill - 14,770 56,230 71,000 Other assets 26,809 22,148 (3,145 ) 45,812 Total Assets $ 953,019 $ 414,341 $ (22,897 ) $ 1,344,463 LIABILITIES AND SHAREHOLDERS' EQUITY (DEFICIT) Current liabilities: Trade accounts payable $ 3,642 $ 10,832 $ - $ 14,474 Current portion of long-term debt 46,218 9,393 (1,688 ) 53,923 Accrued employee compensation and benefits 21,517 9,083 - 30,600 Other accrued expenses and liabilities 42,155 17,153 - 59,308 Total current liabilities 113,532 46,461 (1,688 ) 158,305 Long-term debt, net 344,327 12,942 - 357,269 Financing and lease obligations, net 560,633 356,907 (300,186 ) 617,354 Convertible debentures 10,455 - - 10,455 Long-term debt and interest payable to Apollo - 142,305 (142,305 ) - Other long-term liabilities 35,635 11,055 (10,892 ) 35,798 Total Liabilities 1,064,582 569,670 (455,071 ) 1,179,181 Shareholders' equity (deficit): Common stock 2 - 1 3 Convertible preferred stock - 28 (28 ) - Additional paid-in capital 105,184 83,419 193,425 382,028 Accumulated earnings (deficit) (216,749 ) (238,776 ) 238,776 (216,749 ) Total Shareholders' Equity (Deficit) (111,563 ) (155,329 ) 432,174 165,282 Total Liabilities and Shareholders' Equity (Deficit) $ 953,019 $ 414,341 $ (22,897 ) $ 1,344,463 See Notes to Unaudited Pro Forma Condensed Consolidated Financial Information 2 Unaudited Pro Forma Condensed Consolidated Statement of Operations For the Year Ended December 31, 2006 (Unaudited, in thousands, except per share amounts) Summerville Emeritus and Emeritus Acquisition Summerville Merger Summerville Emeritus Pro Forma As Reported Pro Forma Transaction Pro Forma As Reported Transactions (Reclassified) Transactions Adjustments Consolidated (Condensed) Note 4 Note 6 Note 3 Note 5 (Condensed) REVENUES: Community revenues $ 419,978 $ 1,453 $ 221,684 $ 52,151 $ - $ 695,266 Management fees 1,887 2,039 899 (899 ) - 3,926 Total revenues 421,865 3,492 222,583 51,252 - 699,192 OPERATING EXPENSES: Community operations 272,812 938 144,590 37,271 - 455,611 Texas lawsuit settlement (12,207 ) - (12,207 ) General and administrative 38,078 450 22,745 - - 61,273 Depreciation and amortization 50,478 7,646 9,833 - 31,293 99,250 Facility lease expense 44,545 (15,056 ) 37,135 13,793 28,149 108,566 Total operating expenses 393,706 (6,022 ) 214,303 51,064 59,442 712,493 Operating income (loss) from continuing operations 28,159 9,514 8,280 188 (59,442 ) (13,301 ) OTHER INCOME (EXPENSE): Interest income 2,893 - 487 - - 3,380 Interest expense, debt and other (7,995 ) (20,139 ) (18,714 ) - 17,729 (29,119 ) Interest expense, capital and financing leases (41,257 ) 2,050 (21,400 ) - 15,696 (44,911 ) Other, net 588 (1,860 ) 532 - - (740 ) Total other income (expense), net (45,771 ) (19,949 ) (39,095 ) - 33,425 (71,390 ) Income (loss) from continuing operations before taxes (17,612 ) (10,435 ) (30,815 ) 188 (26,017 ) (84,691 ) Income tax (expense) benefit 3,044 - (661 ) - - 2,383 Income (loss) from continuing operations $ (14,568 ) $ (10,435 ) $ (31,476 ) $ 188 $ (26,017 ) $ (82,308 ) Basic and diluted earnings per share $ (0.82 ) $ (3.05 ) Basic and diluted weighted common shares outstanding 17,774 733 8,500 27,007 See Notes to Unaudited Pro Forma Condensed Consolidated Financial Information 3 Unaudited Pro Forma Condensed Consolidated Statement of Operations For the Three Months Ended March 31, 2007 (Unaudited, in thousands, except per share amounts) Summerville Emeritus and Emeritus Acquisition Summerville Merger Summerville Emeritus Pro Forma As Reported Pro Forma Transaction Pro Forma As Reported Transactions (Reclassified) Transactions Adjustments Consolidated (Condensed) Note 4 Note 6 Note 3 Note 5 (Condensed) REVENUES: Community revenues $ 109,500 $ - $ 69,386 $ 1,689 $ - $ 180,575 Management fees 877 - 877 Total revenues 110,377 - 69,386 1,689 - 181,452 OPERATING EXPENSES: Community operations 70,498 - 43,333 1,094 - 114,925 General and administrative 10,114 - 5,291 - - 15,405 Depreciation and amortization 14,589 110 3,154 - 7,128 24,981 Facility lease expense 10,370 (3,064 ) 10,291 224 9,519 27,340 Total operating expenses 105,571 (2,954 ) 62,069 1,318 16,647 182,651 Operating income (loss) from continuing operations 4,806 2,954 7,317 371 (16,647 ) (1,199 ) OTHER INCOME (EXPENSE): Interest income 591 - 137 - - 728 Interest expense, debt and other (3,523 ) (3,831 ) (5,195 ) - 4,818 (7,731 ) Interest expense, capital and financing leases (10,092 ) 332 (6,908 ) - 5,494 (11,174 ) Other, net (1,241 ) 1,329 4 - - 92 Total other income (expense), net (14,265 ) (2,170 ) (11,962 ) - 10,312 (18,085 ) Income (loss) from continuing operations before taxes (9,459 ) 784 (4,645 ) 371 (6,335 ) (19,284 ) Income tax (expense) benefit (276 ) - (276 ) Income (loss) from continuing operations $ (9,735 ) $ 784 $ (4,645 ) $ 371 $ (6,335 ) $ (19,560 ) Basic and diluted earnings per share $ (0.53 ) $ (0.71 ) Basic and diluted weighted common shares outstanding 18,374 537 8,500 27,411 See Notes to Unaudited Pro Forma Condensed Consolidated Financial Information 4 NOTES TO UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. Basis of Pro Forma Presentation On March 29, 2007, Emeritus Corporation (the “Company”) announced that it entered into a definitive agreement whereby the Company will acquire all of the outstanding stock of Summerville Senior Living, Inc. (“Summerville”).The Company will issue up to 8,500,000 shares of the Company’s unregistered common stock in the transaction, a portion of which will be issued in satisfaction of certain indebtedness to Summerville’s controlling shareholders, a portion to satisfy certain obligations under incentive compensation arrangements to senior management of Summerville who will be joining the Company as a result of the merger, and the balance to be issued to the shareholders of Summerville (the “Summerville Acquisition”).After the merger, the former Summerville shareholders will hold approximately 31% of the Company’s common stock. 2. Preliminary Summerville Purchase Price The estimated purchase price of the Summerville Acquisition as of March 31, 2007, is as follows (in thousands).The common stock issued in the transaction is valued at an estimated price of $32.57 per share based on the average trading price over a five-day period, including two days before and two days after the public announcement of the merger on March 29, 2007. Common stock $ 276,845 Estimated direct transaction costs 1,620 Total $ 278,465 Under the purchase method of accounting, the total estimated purchase price as shown in the table above will be allocated to Summerville’s net tangible and intangible assets based on their estimated fair values as of the closing date of the proposed transaction.Any excess of the purchase price over the estimated fair value of the net tangible and intangible assets is recorded as goodwill. Based upon the estimated purchase price and assumptions regarding valuation of acquired assets and assumed liabilities, the preliminary purchase price allocation, is as follows: Net working capital deficit $ (22,564 ) Property and equipment 17,380 Assets under capital leases 69,586 Total property and equipment 86,966 Operating lease costs 43,413 Above/below market rents, net 81,003 Resident contracts 50,282 Lease purchase options 25,273 Total lease and contract intangibles 199,971 Goodwill 71,000 Other long-term assets and liabilities, net 18,840 Capital lease obligations (56,721 ) Long-term debt (20,647 ) Total $ 276,845 The depreciation and amortization related to the fair value allocations are reflected as pro forma adjustments to the unaudited pro forma condensed consolidated financial statements. 5 The preliminary purchase price allocation for the Summerville Acquisition is subject to revision as a more detailed analysis is completed, including completion of valuations to be performed by a third-party valuation firm, and as additional information on the fair values of Summerville’s assets and liabilities becomes available.Goodwill would not be amortized and would be tested for impairment on an annual basis or whenever events or circumstances occur indicating that the goodwill may be impaired.Any change in the fair value of the assets or liabilities of Summerville will change the amount of the purchase price allocation.The final purchase price allocation may differ materially from the allocation presented here. 3. Summerville Transactions The unaudited pro forma Summerville Transactions include historical results and related pro forma adjustments for the year ended December 31, 2006, and the three months ended March 31, 2007, to include communities acquired by Summerville as if the acquisitions had occurred as of the beginning of the respective periods (in thousands): Summerville Transactions Unaudited Pro Forma Statement of Operations For the Year Ended December 31, 2006 (In thousands) Summerville Acquisitions Investors Acquisitions Acquisitions Acquisitions Acquisitions Summerville 1st Qtr 2006 2nd Qtr 2006 2nd Qtr 2006 3rd Qtr 2006 4th Qtr 2006 1st Qtr 2007 Total 2006 (a) (b) (c) (d) (e) (f) Pro Forma REVENUES: Community revenues $ 255 $ 15,612 $ 2,128 $ 3,195 $ 13,868 $ 17,093 $ 52,151 Management fees – (899 ) – (899 ) Total revenues 255 14,713 2,128 3,195 13,868 17,093 51,252 OPERATING EXPENSES: Community operations 187 10,585 2,196 2,553 9,386 12,364 37,271 Facility lease expense 65 4,455 442 994 4,319 3,518 13,793 Total operating expenses 252 15,040 2,638 3,547 13,705 15,882 51,064 Operating income (loss) from continuing operations $ 3 $ (327 ) $ (510 ) $ (352 ) $ 163 $ 1,211 $ 188 6 Summerville Transactions Unaudited Pro Forma Statement of Operations For the Three Months Ended March 31, 2007 (In thousands) Summerville Total 2007 Pro Forma (g) REVENUES: Community revenues $ 1,689 Total revenues 1,689 OPERATING EXPENSES: Community operations 1,094 Facility lease expense 224 Total operating expenses 1,318 Operating income from continuing operations $ 371 The pro forma adjustments for the periods presented were derived from the pre-acquisition unaudited financial statements of these communities, adjusted for revised property-related costs based on underlying lease agreements assumed by or entered into by Summerville as part of the transactions.These pro forma adjustments do not reflect depreciation or amortization expenses, or the impact of lease accounting treatments.Those adjustments were incorporated into the Merger Transaction Adjustments described in Note 5 to these Unaudited Pro Forma Condensed Consolidated Financial Information. (a) The first quarter 2006 acquisition consists of one community with 114 units that was acquired through a leasehold interest in February 2006.These adjustments to the unaudited pro forma statement of operations reflect the unaudited pre-acquisition historical results of operations of this community for the one month period ended January 31, 2006. (b) In April 2006, Summerville acquired 100% of the membership interests in Summerville Investors, LLC.Summerville Investors, which became a wholly-owned subsidiary of Summerville, controls 17 communities with 1,991 units through leasehold interests.Summerville had managed these properties before the acquisition.For the three month period ended March 31, 2006, Summerville recorded $899,000 of management fee revenues associated with the 17 properties.These adjustments reflect the unaudited pre-acquisition historical results of operations of Summerville Investors for the three month period ended March 31, 2006, and the elimination of the management fees earned by Summerville from these communities for that same period. (c) The second quarter 2006 acquisitions consist of four communities with 168 units acquired through leasehold interests.Three of the communities were acquired effective April 1, 2006, and one effective April 20, 2006.The adjustments to the unaudited pro forma statement of operations reflect the unaudited pre-acquisition historical results of operations of these four communities as if they had been acquired on January 1, 2006. (d) The third quarter acquisitions consist of two communities with 186 units that were acquired through leasehold interest in August 2006.The adjustments to the unaudited pro forma statement of operations reflect the unaudited pre-acquisition historical results of operations of these two communities for seven month period ended July 31, 2006. (e) The fourth quarter acquisitions consist of seven communities with 587 units, six acquired in October 2006 and one in December 2006.The adjustments to the unaudited pro forma statement of operations reflect the unaudited pre-acquisition historical results of operations of these seven communities as if they had been acquired on January 1, 2006. (f) In the first quarter of 2007, Summerville acquired four communities with 403 units, two in January 2007 and two in March 2007, under long-term leases.The adjustments to the unaudited pro forma statement of operations reflect the unaudited pre-acquisition historical results of operations of these four communities for the 12-month period ended December 31, 2006. (g) The pro forma adjustments for the three months ended March 31, 2007, reflect the two communities acquired by Summerville on March 1, 2007, as discussed in item (f) above.The adjustments to the unaudited pro forma statement of operations reflect the unaudited pre-acquisition historical results of operations of these two communities for the two-month period ended February 28, 2007. 7 4. Emeritus Transactions The unaudited pro forma Emeritus Transactions include historical results and related pro forma adjustments for the year ended December 31, 2006, and the three months ended March 31, 2007, to include communities acquired by Emeritus as if the acquisitions had occurred as of the beginning of the respective periods, as follows (in thousands): Emeritus Transactions Unaudited Pro Forma Statement of Operations For the Year Ended December 31, 2006 (In thousands) Blackstone Arbor Place Joint Venture Debenture Fretus HRT HCPI Emeritus Acquisition Investment Conversion Acquisition Acquisition Acquisition Total 2006 (a) (b) (c) (d) (e) (f) Pro Forma REVENUES: Community revenues $ 1,453 $ – $ – $ – $ – $ – $ 1,453 Management fees (97 ) 2,136 – 2,039 Total revenues 1,356 2,136 – 3,492 OPERATING EXPENSES: Community operations 938 – 938 General and administrative – 450 – 450 Depreciation and amortization 429 – – 4,380 1,122 1,715 7,646 Facility lease expense – – – (7,709 ) (3,942 ) (3,405 ) (15,056 ) Total operating expenses 1,367 450 – (3,329 ) (2,820 ) (1,690 ) (6,022 ) Operating income (loss) from continuing operations (11 ) 1,686 – 3,329 2,820 1,690 9,514 OTHER INCOME (EXPENSE): Interest expense, debt and other (305 ) – 1,008 (11,319 ) (7,320 ) (2,203 ) (20,139 ) Interest expense, capital and financing leases – 2,050 – 2,050 Other, net – (1,860 ) – (1,860 ) Total other income (expense) (305 ) (1,860 ) 1,008 (11,319 ) (5,270 ) (2,203 ) (19,949 ) Income (loss) from continuing operations before taxes $ (316 ) $ (174 ) $ 1,008 $ (7,990 ) $ (2,450 ) $ (513 ) $ (10,435 ) 8 Emeritus Transactions Unaudited Pro Forma Statement of Operations For the Three Months Ended March 31, 2007 (In thousands) Debenture Fretus HRT HCPI Emeritus Conversion Acquisition Acquisition Acquisition Total 2007 (c) (d) (e) (f) Pro Forma OPERATING EXPENSES: Depreciation and amortization – 467 39 (396 ) 110 Facility lease expense – (1,302 ) (951 ) (811 ) (3,064 ) Total operating expenses – (835 ) (912 ) (1,207 ) (2,954 ) Operating income (loss) from continuing operations – 835 912 1,207 2,954 OTHER INCOME (EXPENSE): Interest expense, debt and other 182 (1,988 ) (1,507 ) (518 ) (3,831 ) Interest expense, capital and financing leases – – 332 – 332 Other, net 1,329 – – – 1,329 Total other income (expense) 1,511 (1,988 ) (1,175 ) (518 ) (2,170 ) Income (loss) from continuing operations before taxes $ 1,511 $ (1,153 ) $ (263 ) $ 689 $ 784 The acquisition and investment pro forma adjustments for the periods presented were derived from pre-acquisition unaudited financial statements for these communities, adjusted for revised property-related costs based on the various underlying agreements entered into by Emeritus as part of the transactions, or in the case of the debenture conversion, from the terms of the debenture conversion agreement. (a) The Arbor Place community was managed by Emeritus prior to the acquisition in July 2006.These adjustments reflect the unaudited pre-acquisition historical results of operations for the six-month period ended June 30, 2006, and the elimination of management fees earned by Emeritus from this community for the same period, as if the Company had owned Arbor Place as of January 1, 2006. (b) The Company entered into a joint venture agreement with Blackstone Real Estate Advisors in December 2006.Emeritus owns a 19% interest in the joint venture and manages 24 of the 25 communities owned and operated by the Blackstone joint venture.The Company accounts for this investment using the equity method of accounting.These adjustments reflect unaudited management fees, equity losses of the joint venture, and general and administrative expenses for the 11 months ended November 30, 2006, as if the joint venture was effective on January 1, 2006, and includes the elimination of $501,000 of the management fees that represents the Company’s 19% interest in the fees earned. (c) $16.12 million face amount of the Company’s convertible debentures were converted into 732,725 shares of common stock effective March 8, 2007.Interest was paid on these debentures through the maturity date of July 1, 2008, as an incentive for early conversion.The adjustment to the unaudited pro forma statement of operations for the year ended December 31, 2006, and the three months ended March 31, 2007, reflect the incentive payment and the conversion as if it happened at the beginning of the respective periods.The weighed average shares outstanding was adjusted for year ended December 31, 2006, and the three months ended March 31, 2007, to reflect the issuance of these shares as if they were outstanding from the beginning of the respective periods. (d) The Fretus communities were operated by Emeritus under long-term leases prior to the acquisition on February 28, 2007. The adjustment to the unaudited pro forma statement of operations for the year ended December 31, 2007, and the three months ended March 31, 2007, reflect the unaudited results of the 24 Fretus communities as if the Company had owned them since the beginning of the respective periods. (e) The HRT communities were operated by Emeritus under long-term leases prior to the acquisition on March 15, 2007.The adjustment to the unaudited pro forma statement of operations for the year ended December 31, 2007, and the three months ended March 31, 2007, reflect the unaudited results of the 12 HRT communities as if the Company had owned them since the beginning of the respective periods. (f) The HCPI communities were operated by Emeritus under long-term leases prior to the acquisition on March 26, 2007. The adjustment to the unaudited pro forma statement of operations for the year ended December 31, 2006, and the three months ended March 31, 2007, reflect the unaudited results of the seven HCPI communities as if the Company had owned them since the beginning of the respective periods. 9 5. Merger Transaction Adjustments Pro forma merger adjustments are necessary to reflect the allocation of the estimated purchase price to Summerville’s assets and liabilities based on a preliminary estimate of their fair market values, to record the effect of lease accounting treatments as of the merger date, and to reflect any other transaction adjustments directly related to the proposed transaction. The accompanying unaudited pro forma transaction adjustments reflected in the unaudited pro forma condensed consolidated financial statements are as follows (in thousands): Merger Transaction Adjustments Unaudited Pro Forma Consolidated Balance Sheet As of March 31, 2007 (In thousands) Summerville Transaction Lease Purchase Total Reclassified Adjustments Accounting Accounting Transaction Summerville Note 6 (a) (b) (c) Adjustments Pro Forma ASSETS Current Assets: Cash and cash equivalents $ 7,065 $ – $ – $ (1,620 ) $ (1,620 ) $ 5,445 Accounts receivable, net 1,465 – 1,465 Prepaid expenses and other current assets 7,594 – 7,594 Total current assets 16,124 – – (1,620 ) (1,620 ) 14,504 Property and equipment, net 341,289 (341,289 ) (1 )(2) 69,586 17,380 (254,323 ) 86,966 Net asset/liability assumed – 22,751 (12,865 ) (9,886 ) – – Lease and contract intangibles, net 20,010 (20,010 ) – 199,971 179,961 199,971 Goodwill 14,770 (14,770 ) (3 ) – 71,000 56,230 71,000 Other assets 22,148 (3,145 ) (1 ) – – (3,145 ) 19,003 Total Assets $ 414,341 $ (356,463 ) $ 56,721 $ 276,845 $ (22,897 ) $ 391,444 LIABILITIES AND SHAREHOLDERS' DEFICIT Current liabilities: Trade accounts payable $ 10,832 $ – $ – $ – $ – $ 10,832 Current portion of long-term debt and lease obligations 9,393 (1,688 ) (2 ) – – (1,688 ) 7,705 Accrued employee compensation and benefits 9,083 – 9,083 Other accrued expenses and liabilities 17,153 – 17,153 Total current liabilities 46,461 (1,688 ) – – (1,688 ) 44,773 Long-term debt, net 12,942 – – – 12,942 Financing and lease obligations, net 356,907 (356,907 ) (1 )(2) 56,721 – (300,186 ) 56,721 Long-term debt and interest payable to Apollo 142,305 (142,305 ) (4 ) – – (142,305 ) – Other long-term liabilities 11,055 (10,892 ) (2 ) – – (10,892 ) 163 Total Liabilities 569,670 (511,792 ) 56,721 – (455,071 ) 114,599 Shareholders' deficit: Common stock – – – 1 1 1 Convertible preferred stock 28 (28 ) (5 ) – – (28 ) – Additional paid-in capital 83,419 (83,419 ) (5 ) – 276,844 193,425 276,844 Accumulated deficit (238,776 ) 238,776 (5 ) – – 238,776 – Total Shareholders' Deficit (155,329 ) 155,329 – 276,845 432,174 276,845 - Total Liabilities and Shareholders' Deficit $ 414,341 $ (356,463 ) $ 56,721 $ 276,845 $ (22,897 ) $ 391,444 10 Merger Transaction Adjustments Unaudited Pro Forma Consolidated Statement of Operations For the Year Ended December 31, 2006 (In thousands) Reclassified Transaction Lease Purchase Total Summerville Adjustments Accounting Accounting Transaction Adjusted Note 6 (a) (b) (c) Adjustments Summerville REVENUES: Community revenue $ 221,684 $ – $ – $ – $ – $ 221,684 Management fees 899 – 899 Total revenues 222,583 – 222,583 OPERATING EXPENSES: Community operations 144,590 – 144,590 General and administrative 22,745 – 22,745 Depreciation and amortization 9,833 (9,833 ) (1 )(2) 3,866 37,260 31,293 41,126 Facility lease expense 37,135 17,069 (1 )(2) 4,312 6,768 28,149 65,284 Total operating expenses 214,303 7,236 8,178 44,028 59,442 273,745 Operating income (loss) from continuing operations 8,280 (7,236 ) (8,178 ) (44,028 ) (59,442 ) (51,162 ) OTHER INCOME (EXPENSE): Interest income 487 – 487 Interest expense, debt and other (18,714 ) 17,729 (4 ) – – 17,729 (985 ) Interest expense, capital and financing lease obligations (21,400 ) 21,400 (1 )(2) (5,704 ) – 15,696 (5,704 ) Other, net 532 – 532 Total other income (expense), net (39,095 ) 39,129 (5,704 ) – 33,425 (5,670 ) Income (loss) from continuing operations before taxes (30,815 ) 31,893 (13,882 ) (44,028 ) (26,017 ) (56,832 ) Income tax (expense) benefit (661 ) – (661 ) Income (loss) from continuing operations $ (31,476 ) $ 31,893 $ (13,882 ) $ (44,028 ) $ (26,017 ) $ (57,493 ) Merger Transaction Adjustments Unaudited Pro Forma Consolidated Statement of Operations For the Three Months Ended March 31, 2007 (In thousands) Reclassified Transaction Lease Purchase Total Summerville Adjustments Accounting Accounting Transaction Adjusted Note 6 (a) (b) (c) Adjustments Summerville REVENUES: Community revenues $ 69,386 $ – $ – $ – $ – $ 69,386 Management fees – Total revenues 69,386 – 69,386 OPERATING EXPENSES: Community operations 43,333 – 43,333 General and administrative 5,291 – 5,291 Depreciation and amortization 3,154 (3,154 ) (1 )(2) 967 9,315 7,128 10,282 Facility lease expense 10,291 6,965 (1 )(2) 862 1,692 9,519 19,810 Total operating expenses 62,069 3,811 1,829 11,007 16,647 78,716 Operating income (loss) from continuing operations 7,317 (3,811 ) (1,829 ) (11,007 ) (16,647 ) (9,330 ) OTHER INCOME (EXPENSE): Interest income 137 – 137 Interest expense, debt and other (5,195 ) 4,818 (4 ) – – 4,818 (377 ) Interest expense, capital and financing lease obligations (6,908 ) 6,908 (1 )(2) (1,414 ) – 5,494 (1,414 ) Other, net 4 – 4 Total other income (expense), net (11,962 ) 11,726 (1,414 ) – 10,312 (1,650 ) Income (loss) from continuing operations before taxes (4,645 ) 7,915 (3,243 ) (11,007 ) (6,335 ) (10,980 ) Income tax (expense) benefit – – – Income (loss) from continuing operations $ (4,645 ) $ 7,915 $ (3,243 ) $ (11,007 ) $ (6,335 ) $ (10,980 ) 11 (a)These pro forma adjustments eliminate those assets and liabilities that will not be carried forward into the combined organization, or that will be restated at fair market value as of the date of merger, and the related impact to the statements of operations for the periods presented, as follows: (1)The assets and liabilities related to sale-leaseback transactions entered into by Summerville prior to the merger, which were accounted for as refinancing transactions by Summerville, and property and equipment are eliminated. (2)The assets and liabilities related to leases accounted for as capital leases by Summerville, as well as deferred rent on operating leases recorded as the result of straight-line rent accounting, are eliminated. (3) Goodwill recorded by Summerville from business acquisitions completed prior to the merger is eliminated. (4) Long-term debt and interest payable to certain funds affiliated with Apollo Real Estate Advisors, which owns a significant majority of Summerville’s capital stock, will be satisfied through the issuance of Emeritus common stock in the merger transaction and is eliminated. (5) The equity accounts of Summerville as of the merger date are eliminated. (b) These pro forma adjustments estimate the fair market value of capital lease assets acquired and liabilities assumed as of the merger date, and the related adjustments for facility lease expense, depreciation and amortization expense, and interest expense for the periods presented. (c) These pro forma adjustments reflect the issuance of 8,500,000 shares of Emeritus common stock ($276,845) and related transaction costs ($1,620) incurred in the merger transaction, the preliminary allocation of the purchase price to the identifiable tangible and intangible net assets (exclusive of capital leases allocated in (b) above), and the related unaudited impact on the statements of operations for the periods presented.See note 2 for detail of the preliminary purchase price allocation. Depreciation and amortization on the purchase price allocation to record the Summerville assets at fair market value is calculated using the straight-line method over estimated useful lives and is summarized as follows (in thousands): Year Ended Three Months Summerville Estimated December 31, March 31, Fair Value Life 2006 2007 Leasehold improvements $ 12,872 12.75 years(y) $ 840 $ 210 Capital lease assets 69,586 20 years(y) 3,866 967 Furniture, fixtures & equipment 4,508 3-5 years 1,044 261 Goodwill 71,000 N/A - - Lease intangibles (z) 50,282 19 months(z) 31,752 7,938 Purchase options (v) 25,273 N/A - - Above/below market rents, net (w) 81,003 12 years(y) 6,768 1,692 Operating lease costs (x) 43,413 12 years(y) 3,624 906 $ 357,937 $ 47,894 (u) $ 11,974 (u) (u)Comprised of $41.1 million of depreciation and amortization and $6.8 million in facility lease expense adjustments for the year ended December 31, 2006, and $10.3 million of depreciation and amortization and $1.7 million in facility lease expense adjustments for the three months ended March 31, 2007. (v)Represents the estimated fair market value of purchase options contained in the Summerville leases (w) Represents the net estimated fair market value of favorable lease rates of $89.3 million, offset by estimated unfavorable lease rates of $8.3 million contained in the Summerville leases, amortized over the remaining term of the respective leases. (x)Reflects costs allocated to the Summerville communities operated under long-term operating leases.Fair value was determined based on discounted cash flows for the initial term of each lease.Costs are amortized over the term of the lease. (y)The remaining current lease term for all leases ranges from 1.50 to 24.75 years, and averages 20 years for capital leases, 12 years for operating leases, and 12.75 years for all leases combined.Most leases have extension terms available. (z)The lease intangibles represent the estimated fair value of in-place tenant leases with an estimated life of 19 months based on Summerville’s average resident length of stay. 12 6. Reclassifications The Summerville consolidated financial statements (“As Reported Summerville”) were reclassified to conform to Emeritus financial statement presentations.Those reclassifications are presented in the table below (in thousands): Summerville Senior Living, Inc. and Subsidiaries Consolidated Statement of Operations For the Year Ended December 31, 2006 (In thousands) Summerville Summerville As Reported Reclassifications Reclassified REVENUES: Community revenue $ - $ 221,684 $ 221,684 Management fees 899 - 899 Rental and other resident service revenue 221,684 (221,684 ) - Other 540 (540 ) (1 ) - Total revenues 223,123 (540 ) 222,583 OPERATING EXPENSES: Community operations expenses - 144,590 144,590 General and administrative 54,276 (31,531 ) (2 )(4) 22,745 Depreciation and amortization - 9,833 (3 ) 9,833 Facility lease expense 37,135 - 37,135 Salary and benefits 105,368 (105,368 ) (4 ) - Consultants and professional fees 7,691 (7,691 ) (4 ) - Loss on disposal of property and equipment 8 (8 ) - Total operating expenses 204,478 9,825 214,303 Operating income (loss) from continuing operations 18,645 (10,365 ) 8,280 OTHER INCOME (EXPENSE): Interest income 487 - 487 Interest expense, debt and other (18,470 ) (244 ) (3 ) (18,714 ) Interest expense, capital and financing lease obligations (21,400 ) - (21,400 ) Other, net - 532 (1 ) 532 Depreciation and amortization (10,077 ) 10,077 (3 ) - Total other income (expense), net (49,460 ) 10,365 (39,095 ) Loss from continuing operations before taxes (30,815 ) - (30,815 ) Income tax (expense) benefit (661 ) - (661 ) Loss from continuing operations $ (31,476 ) $ - $ (31,476 ) 13 Summerville Senior Living, Inc. and Subsidiaries Unaudited Consolidated Statement of Operations For the Three Months Ended March 31, 2007 (In thousands) Summerville Summerville As Reported Reclassifications Reclassified REVENUES: Community revenue $ - $ 69,386 $ 69,386 Management fees - - - Rental and other resident service revenue 69,386 (69,386 ) - Other 4 (4 ) (1 ) - Total revenues 69,390 (4 ) 69,386 OPERATING EXPENSES: Community operations expenses - 43,333 43,333 General and administrative 15,610 (10,319 ) (2 )(4) 5,291 Depreciation and amortization - 3,154 (3 ) 3,154 Facility lease expense 10,291 - 10,291 Salary and benefits 31,936 (31,936 ) (4 ) - Consultants and professional fees 1,078 (1,078 ) (4 ) - Loss on disposal of property and equipment - - - Total operating expenses 58,915 3,154 62,069 Operating income (loss) from continuing operations 10,475 (3,158 ) 7,317 OTHER INCOME (EXPENSE): Interest income 137 - 137 Interest expense, debt and other (5,135 ) (60 ) (3 ) (5,195 ) Interest expense, capital and financing lease obligations (6,908 ) - (6,908 ) Other, net - 4 (1 ) 4 Depreciation and amortization (3,214 ) 3,214 (3 ) - Total other income (expense), net (15,120 ) 3,158 (11,962 ) Loss from continuing operations before taxes (4,645 ) - (4,645 ) Income tax (expense) benefit - - - Loss from continuing operations $ (4,645 ) $ - $ (4,645 ) (1) Reclassification of miscellaneous non-operating revenues to other income (expense). (2) Reclassification of general and administrative expenses at local communities to community operations expenses.The balance in general and administrative expenses represents corporate and regional overhead expenses. (3) Reclassification of depreciation and amortization from non-operating to operating expenses, with loan fee amortization included as a component of interest expense. (4) Reclassification of salary and benefits, and consultants and professional fees to community operations expenses or general and administrative expenses, as appropriate. 14 Summerville Senior Living, Inc. and Subsidiaries Unaudited Consolidated Balance Sheet As of March 31, 2007 (In thousands) Summerville Summerville As Reported Reclassifications Reclassified ASSETS Current Assets: Cash and cash equivalents $ 7,065 $ - $ 7,065 Trade accounts receivable, net 1,465 - 1,465 Prepaid expenses and other current assets 7,594 - 7,594 Total current assets 16,124 - 16,124 Restricted cash 8,689 (8,689 ) - Notes receivable 1,238 (1,238 ) - Property and equipment, net 341,289 - 341,289 Deferred financing costs, net 3,042 (3,042 ) - Leasehold acquisition costs, net 20,010 20,010 Deposits and other assets 9,179 12,969 22,148 Goodwill 14,770 - 14,770 Total Assets $ 414,341 $ - $ 414,341 LIABILITIES AND SHAREHOLDERS' DEFICIT Current liabilities: Trade accounts payable and other accrued expenses $ 37,068 $ (26,236 ) $ 10,832 Current portion of long-term debt 9,393 - 9,393 Accrued employee compensation and benefits - 9,083 9,083 Other accrued expenses and liabilities - 17,153 17,153 Total current liabilities 46,461 - 46,461 Long-term debt, net 90,530 (77,588 ) 12,942 Financing obligations, net 308,877 48,030 356,907 Long-term debt payable to Apollo 64,717 77,588 142,305 Capital lease obligations, net 48,030 (48,030 ) - Deferred rent 10,892 10,892 Other long-term liabilities 163 163 Total Liabilities 569,670 - 569,670 Shareholders' deficit: Common stock - - - Convertible preferred stock 28 - 28 Additional paid-in capital 83,419 - 83,419 Accumulated deficit (238,776 ) - (238,776 ) Total Shareholders' Deficit (155,329 ) - (155,329 ) Total Liabilities and Shareholders' Deficit $ 414,341 $ - $ 414,341 15
